Citation Nr: 1451501	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or service-connected diabetes mellitus, and to include as due to exposure to herbicides.  

2.  Entitlement to an initial rating higher than 50 percent for PTSD and an anxiety disorder for the period from April 20, 2006 to May 31, 2010.

3.  Entitlement to an initial rating higher than 70 percent for PTSD and an anxiety disorder for the period since June 1, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  


The Board observes that in a June 2012 statement of the case, the RO listed an issue of entitlement to an effective date earlier than June 1, 2010, for the award of a 70 percent rating for PTSD and an anxiety disorder, rather than the issues of initial higher ratings for the Veteran's PTSD and an anxiety disorder.  The Board notes, however, that is clear from the Veteran's multiple statements on appeal, as well as his hearing testimony, that he is actually claiming entitlement to an initial rating higher than 50 percent for PTSD and an anxiety disorder for the period from April 20, 2006 to May 31, 2010, and entitlement to an initial rating higher than 70 percent for the period since June 1, 2010.  Therefore, the Board finds that the Veteran's appeal as to the initial higher ratings for his PTSD and an anxiety disorder has actually been pending since a February 2009 RO decision, that originally granted service connection for PTSD.  

In March 2013, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  

The Board notes that a November 2010 RO decision granted entitlement to a total disability rating based on individual unemployability (TDIU rating), effective June 1, 2010.  The Veteran has not challenged the effective date and thus this issue is not before the Board.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).

The issues have been recharacterized to comport with the evidence of record

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from April 20, 2006 to May 31, 2010, the Veteran's PTSD and an anxiety disorder were manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms.  

2.  For the period since June 1, 2010, the Veteran's PTSD and an anxiety disorder are manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD and an anxiety disorder for the period from April 20, 2006 to May 31, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434 (2013).  

2.  The criteria for a rating higher than 70 percent for PTSD and an anxiety disorder for the period since June 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter in September 2010 satisfied the duty to notify provisions.  The letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  In any case, the present appeal arises from disagreement with the initial rating after the award of service connection.  Once service connection is granted, additional notice is not necessary.

The Veteran's service treatment records, VA treatment records, and private treatment records, have been obtained.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained in July 2010.  VA examinations were conducted in June 2007 and August 2010.  The record does not reflect that these examinations are inadequate for deciding this claim.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

A February 2009 RO decision granted service connection and a 30 percent rating for PTSD, effective April 20, 2006.  

An April 2010 RO decision increased the rating for the Veteran's service-connected PTSD to 50 percent, April 20, 2006.  

A November 2010 RO decision recharacterized the Veteran's service-connected PTSD as PTSD and an anxiety disorder (listed as an anxiety disorder, formerly rated as PTSD), and increased the assigned rating to 70 percent, effective June 1, 2010.  

Thus, the Board must consider whether the Veteran is entitled to an initial rating higher than 50 percent for PTSD and an anxiety disorder for the period from April 20, 2006 to May 31, 2010, and an initial rating higher than 70 percent for PTSD and an anxiety disorder for the period since June 1, 2010.  


I.  From April 20, 2006 to May 31, 2010

Private and VA treatment records dated from April 2005 to August 2007 show that the Veteran was treated for disorders, including variously diagnosed psychiatric disorders, including PTSD and an anxiety disorder.  Multiple entries listed various GAF scores.  

For example, an April 2005 treatment report noted the Veteran became noticeably upset and agitated at the thought of his time in Vietnam.  The examiner reported that the Veteran endorsed sleep problems, as well as nightmares, but that he reported that the nightmares were less frequent in than in the past.  The examiner indicated that the Veteran stated that he had avoided social situations and that he would become overwhelmed with people he was not familiar with.  It was noted that the Veteran also reported that he felt extreme anger and that he would snap at his kids for no reason.  The examiner maintained that the Veteran also endorsed a lack of interest in activities, a diminished appetite, and low energy and motivation which he attributed to being unemployed.  The examiner reported that The Veteran reported that he was dependent on substances until fourteen years earlier, that he had married for twenty years, that he had two sons, and that he stated that his wife had been a consistent source of support.  The diagnoses were PTSD; a depressive disorder, not otherwise specified; and substance abuse in full sustained remission.  A GAF score of 50 was assigned.  

An April 2005 treatment entry noted that the Veteran was receiving treatment for PTSD and depression and assigned a GAF score of 53.  A September 2005 entry noted a GAF score of 49, and November 2005 and March 2006 treatment entries referred to GAF scores of 48.  Additionally, June 2006 and December 2006 entries related GAF scores of 49, and a February 2007 entry noted a GAF score of 55.  VA treatment entries dated in May 2007 and August 2007 noted GAF scores of 48.  

A September 2007 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he did not pursue additional education following his discharge from service.  He stated that he had a significant substance abuse problem and that he had a spotty work record until 1991.  He indicated that he worked as a trash collector until he suffered a work-related back injury in 2003.  The Veteran indicated that since that time, he had received worker's compensation and disability benefits from the Social Security Administration (SSA).  He stated that he had been married for over twenty years and that he had two sons.  He related that his wife supported him when he was abusing drugs and that she left him for several years.  The Veteran stated that he stole from his wife and that he was physically abusive.  That Veteran indicated that his family life had been good since he became abstinent.  

The Veteran indicated that since he stopped working, he had time on his hands.  It was noted that the Veteran was incarcerated for six or seven years for burglary and drug possession.  The Veteran reported that he had not abused substances in the previous sixteen years and that his drug abuse had significant negative effects on his marriage and work life, in addition to his drug-related incarceration.  The Veteran reported that he began psychiatric care in April 2005, and that he had taken medication and participated in group therapy.  He stated that the medication helped with his sleep and overall mood.  

The examiner reported that the Veteran stated that he had re-experiencing symptoms including flashbacks and nightmares several times a month.  It was noted that the Veteran reported that he felt anhedonic and emotionally detached.  The examiner indicated that the Veteran's medical records indicated that he continued to feel uncomfortable in crowds and that he had difficulty at his son's recent graduation.  The examiner maintained that the Veteran endorsed all of the arousal symptoms, with irritability a predominant symptom.  It was noted that the Veteran's avoidance symptoms were improving.  The examiner stated that the Veteran reported that he followed news coverage of Iraq, which he had not done before, and that he indicated that he was doing pretty well.  

The examiner indicated that the Veteran was dressed casually, that his eye contact was good, and that he had a healthy appearance.  The examiner reported that the Veteran was cooperative and that his level of activity was normal.  It was noted that the Veteran's speech had a normal rate and rhythm.  The examiner stated that the Veteran's mood was tense and that his affect was in the full range.  The examiner maintained that the Veteran's thought processes were vague and that he was a poor historian.  The examiner stated that there were no obsessions, paranoia, or other indicators of a thought disorder.  It was noted that the Veteran had no suicidal or homicidal ideation, or history of suicidality.  The Veteran's judgment and insight remained intact.  

The examiner reported that the Veteran continued to have anxiety and irritability that interfered with his social functioning.  It was noted that he was currently on disability secondary to a back injury.  The examiner maintained that given the lack of a verified combat stressor, a diagnosis of an anxiety disorder, not otherwise specified, would be more appropriate.  The examiner stated that in addition to a lack of objective data, the Veteran presented in a very vague and dramatic presentation.  It was noted that further evaluation might be helpful in ruling out a factitious disorder and/or malingering.  

The diagnoses were an anxiety disorder, not otherwise specified, and polysubstance abuse in remission.  The examiner commented that the Veteran's anxiety and irritability remained moderate in severity and that they interfered with his social functioning.  The examiner stated that the Veteran continued to respond well to treatment.  A GAF score of 53 was assigned.  

Private and VA treatment records dated from December 2007 to February 2010 refer to continued treatment.  

For example, a June 2009 VA treatment entry noted that chronic symptoms of PTSD were present and that the Veteran was aware of the symptoms and tried to control them.  A GAF score of 48 was assigned.  

A November 2009 VA treatment entry referred to a GAF score of 45, and a February 2010 entry noted a GAF score of 48.  

The medical evidence for the period from April 20, 2006 to May 31, 2010, showed that the Veteran had worked as a trash collector until he suffered a work injury in 2003.  He was receiving worker's compensation and disability benefits from the SSA.  The Veteran reported that he had been married for over twenty years and that he had two sons.  He had been incarcerated at one time due to drug-related issues and reported that his wife had left him for several years.  He stated that his family life had recently been good.  An April 2005 VA treatment report related a GAF score of 50 which was suggestive of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  Other VA treatment entries of record noted GAF scores as low as 45 suggesting serious symptoms, and as high as 55 suggesting moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Additionally, a September 2007 VA psychiatric examination report indicated a GAF score of 53, which, as noted above, is suggestive of moderate symptoms.  The diagnoses included an anxiety disorder, not otherwise specified.  The examiner indicated that the Veteran's anxiety and irritability remained moderate in severity and that they interfered with his social functioning.  It was noted that the Veteran was currently on disability due to a work injury.  

Viewing all the evidence for the period from April 20, 2006 to May 31, 2010, the Board concludes that there is a reasonable basis for finding that the Veteran's PTSD and an anxiety disorder were productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms, supporting a higher rating of 70 percent.  See 38 C.F.R. § 4.7.  

There are multiple VA treatment entries of record for that period showing GAF scores as low as 45 and 48, suggesting serious symptoms.  The Board cannot conclude that the Veteran's service-connected PTSD and an anxiety disorder worsened in severity only as of June 1, 2010 (the date of a claim).  Nonetheless, the Board also cannot conclude that the Veteran's PTSD and an anxiety disorder are of such a severity as to produce total occupational and social impairment as required for a 100 percent rating for the period from April 20, 2006 to May 31, 2010.  The evidence does not show symptoms of such severity as to be on the same level as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  As noted, the evidence shows the Veteran was oriented, well-groomed, and had intact insight and judgment.  He also had a longstanding marriage with a supportive spouse and a good relationship with his sons.  Thus, the Board finds that the 70 percent rating being assigned adequately addresses the Veteran's PTSD and anxiety symptomatology for the period from April 20, 2006 to May 31, 2010.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes, however, that staged ratings are not indicated in the present case, as the Board finds the Veteran's PTSD and an anxiety disorder have been 70 percent disabling for the period from April 20, 2006 to May 31, 2010.  

Thus, a higher rating to 70 percent, and no more, is warranted for PTSD and an anxiety disorder for the period from April 20, 2006 to May 3, 2010.  The Board has considered the benefit-of-the-doubt rule in making the current decision.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Since June 1, 2010

Private and VA treatment records dated from June 2010 to July 2010 refer to continued treatment.  

Records from the SSA indicated that the Veteran was receiving disability benefits.  

An August 2010 VA general medical examination noted that the Veteran's VA records were reviewed.  The Veteran indicated that he used to work thirteen hour days and come home and sleep, but that after a back injury, he had a lot of free time.  The Veteran indicated that he received SSA benefits for his back injury and that after such injury, his PTSD surfaced and became exacerbated.  He maintained that he began mental hygiene treatment in 2005 at a VA facility and that he had been in treatment since that time.  As to an impression, the examiner reported that the Veteran was service-connected for PTSD and diabetes mellitus.  The examiner stated that the Veteran's diabetes mellitus did not impact his ability to maintain gainful employment.  The examiner stated that the Veteran's non-service-connected work-related low back injury, coupled with his subjective reporting of worsening PTSD symptoms impacted his ability to engage in physical and sedentary work.  

An August 2010 VA psychiatric examination report included a notation that the Veteran's claims file was not available, but that his electronic VA treatment records and his most recent VA psychiatric examination report in September 2007 were reviewed.  The Veteran reported he was married and lived with his two children.  He stated that he had good relationships with his wife and with his children.  He denied any history of legal difficulties, but did admit to a history of serving jail time for involvement with drugs and burglary.  The Veteran indicated that he had a ninth grade education and that he was currently unemployed.  He stated that he previously worked as a trash collector for twenty years, but that he had been unemployed since 2003 due to a physical injury.  The Veteran indicated that he maintained his household through compensation including from the SSA and VA compensation benefits.  

The Veteran denied that he had any current use or illicit substances.  It was noted that the Veteran had a remote history of substance abuse and alcohol issues, but that that he had been clean and sober for over twenty years.  The Veteran indicated that his psychiatric symptoms had worsened as he had an increase in his irritability.  He reported that he had been prescribed Xanax to address his irritability which he felt began in the previous year.  The Veteran stated that he had mild to moderate symptoms of re-experiencing, but that he denied consistent flashbacks or nightmares.  He remarked that he tended to drift back and think of things related to his military experience.  The Veteran indicated that he did have increased emotional distress when he was exposed to cues related to military trauma such as exposure to fireworks or other loud noises.  He reported that he avoided being around other people, especially strangers.  It was noted that the Veteran acknowledged that he had a limited social network.  

The Veteran indicated that he had ongoing sleep problems, but that his sleep had improved with the use of medications.  It was noted that he displayed symptoms of anhedonia.  The Veteran reported that he had increased agitation, which was especially directed toward his children.  He stated that he had mild concentration difficulties as well as mild hypervigilance.  He denied that he had a startle response.  

The Veteran described his symptoms as having a significant impact on his day-to-day functioning.  He stated that he had been unemployed since 2003 due to a back injury, but that he had ongoing interpersonal difficulties when he was working.  He maintained that his supervisor was quite supportive and would often allow him to work in isolation to avoid altercations with others.  The Veteran denied that he ever missed work as a result of exacerbations of his psychiatric conditions.  He did indicate that his back problems and other physical abilities, in conjunction with his emotional issues, had a negative impact on his work performance. The Veteran related that he had extreme difficulties working with others, especially working with authority features.  The Veteran denied any history of neglecting his hygiene or activities of daily living.  He stated that he had minimal responsibilities regarding chores around the house.  It was noted that the Veteran did adamantly profess that he was meticulous about maintaining the property around his residence.  

The examiner reported that the Veteran was adequately groomed, casually dressed.  It was noted that the Veteran ambulated slowly with the use of a cane.  The examiner indicated that the Veteran was alert and oriented in all spheres.  The examiner stated that a rapport was established slowly and maintained throughout the evaluation.  The examiner noted that the Veteran self-reported that his mood was good, but that he presented in a slightly irritable fashion.  The Veteran's affect was noted to be constricted his mood was congruent.  It was noted that the Veteran's eye contact was sparse and that his speech rate was within normal limits.  The examiner stated that the Veterans speech became progressively louder when discussing events that frustrated him, almost to the point of yelling.  The examiner reported that the Veteran's speech content was generally logical, but that it was highly tangential and vague at times.  It was noted that the Veteran denied any history of recent auditory, visual, tactile, or other hallucinations, as well as other symptoms of a psychosis and/or mania.  The examiner stated that the Veteran also denied current suicidal or homicidal ideation.  It was noted that the Veteran's insight and judgment appeared to be fair.  

The diagnoses were an anxiety disorder, not otherwise specified; rule out PTSD; and polysubstance dependence in sustained full remission.  A GAF score of 55 was assigned.  The examiner reported that the Veteran currently met the criteria for an anxiety disorder with likely symptoms related to PTSD.  It was noted that the Veteran reported an increase in his PTSD symptoms and that he specifically stated that his anger and irritability had become more problematic for him and required the addition of Xanax to his medication.  The examiner commented that, overall, it appeared that the Veteran's psychiatric symptomatology had remained relatively stable with perhaps a mild increase in recent years.  

The examiner reported that the Veteran had a long history of working well in isolated conditions, but that he did display marked difficulties in interpersonal functioning.  It was noted that the Veteran also had significant chronic pain issues which created noteworthy barriers toward engaging in manual labor.  The examiner stated that the Veteran had a limited education, and that, therefore, his ability to be suitable for a wide range of employment opportunities was limited.  The examiner maintained that it was less likely than not that the Veteran was able to maintain and secure gainful employment.  

Private and VA treatment records dated from August 2010 to May 2011 show that the Veteran continued to receive treatment for multiple disorders.  

For example, July 2010 and September 2010 VA treatment entries both related a GAF score of 48.  

A May 2011 VA treatment entry noted that the Veteran reported that he got loud at the dentist.  A GAF score of 55 was reported at that time.  

The medical evidence for the period since June 1, 2010 shows that the Veteran has been unemployed since 2003.  He is still married and reports that he has a good relationship with his wife and two sons, albeit with some irritability directed at his sons.  He receives disability benefits from the SSA and VA compensation benefits.  He reports that his psychiatric symptoms have worsened due to an increase in irritability.  An August 2010 VA psychiatric examination report indicated a GAF score of 55, suggesting moderate symptoms.  The examiner commented that, overall, it appeared that the Veteran's psychiatric symptomatology had remained relatively stable with perhaps a mild increase in recent years.  The examiner also maintained that it was less likely than not that the Veteran was able to maintain and secure gainful employment.  The Board observes that other recent treatment records related GAF scores ranging from 48, suggesting serious symptoms, to 55, suggesting moderate symptoms.  

The Board observes that the evidence as a whole demonstrates that the Veteran's PTSD is no more than 70 percent disabling for the period since June 1, 2010.  The Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of a severity to produce total occupational and social impairment as required for a 100 percent rating.  The Board finds is particularly persuasive that the Veteran has maintained a twenty year marriage and that he has good relationships with his sons.  Also important is the fact that the Veteran himself reports that the primary reason for his unemployment is his post-service work injury and not his PTSD.  Accordingly, the Board finds that the Veteran's PTSD symptomatology does not result in impairment that more closely approximates total social and occupational impairment.  The Board notes that the evidence does not show symptoms on the same level of severity as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are not indicated in the present case, as the Board finds the Veteran's PTSD has continuously been 70 percent disabling since June 1, 2010.  

The preponderance of the evidence is against the claim for entitlement to an initial rating higher than 70 percent for PTSD for the period since June 1, 2010; there is no doubt to be resolved; and a higher rating is not warranted.  

The evidence shows that the Veteran's service-connected PTSD results in psychiatric symptoms such as irritability, symptoms of re-experiencing, increased emotional distress when exposed to cues related to military trauma, social avoidance, and ongoing sleep related problems.  The Veteran is already in receipt of a TDIU rating.  The rating criteria considered in this case reasonably describe the Veteran's disability level and symptoms, especially since the rating criteria looks to the resulting social and occupational impairment from the PTSD symptoms, and not to just specific symptoms.  In other words, the schedular rating criteria expressly contemplate all types of PTSD symptoms that result in social and occupational impairment.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hypertension is adequate, and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  



ORDER

An initial higher rating of 70 percent, but not greater, is granted for PTSD for the period from April 2, 2006 to May 31, 2010.

An initial rating higher than 70 percent for PTSD for the period since September June 1, 2010, is denied.  


REMAND

The remaining issue on appeal is entitlement to service connection for hypertension.  

The Veteran is service-connected for PTSD and an anxiety disorder and for diabetes mellitus.  He is also service-connected for bilateral hearing loss.  The Veteran contends that he has hypertension that is related to service, to include as due to Agent Orange exposure.  He also asserts, alternatively, that his hypertension is related to his service-connected PTSD and an anxiety disorder and/or his diabetes mellitus.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of hypertension, or any elevated blood pressure readings.  

Post-service private and VA treatment records show treatment for disorders including hypertension.  

There are several medical opinions of record regarding the etiology of the Veteran's hypertension.  

For example, an August 2010 statement from J. Srinivasan, M.D., indicated that the Veteran was being treated for high blood pressure and metabolic syndrome.  It was noted that the Veteran had been evaluated by a cardiologist.  Dr. Srinivasan stated that the Veteran had PTSD which might be a cause of increased blood pressure.  

An August 2010 statement from M. Raza, M.D., noted that the Veteran was seen in August 2009.  Dr. Raza stated that the Veteran was diagnosed with hypertension, diabetes mellitus, and a history of PTSD following his service in Vietnam.  It was noted that the Veteran was under the care of a psychiatric service at a VA facility.  Dr. Raza indicated that the Veteran had atypical chest pain and that a stress "MIBI" was negative for ischemia.  Dr. Raza maintained that the Veteran's hypertension might be related to his PTSD.  

A statement from Dr. Raza received in December 2010 indicated that the Veteran had high blood pressure, diabetes mellitus, and PTSD following his military service in Vietnam.  Dr. Raza indicated that the Veteran's high blood pressure was related to his service in the Vietnam War.  

A March 2012 VA hypertension examination report included a notation that the Veteran's claims file was reviewed.  The diagnosis was hypertension.  The examiner reported that review of the medical literature did not substantiate a causal relationship for PTSD as a risk factor for hypertension, or as a direct cause of hypertension.  The examiner indicated that records did not provide objective documentation that the Veteran's PTSD aggravated or worsened his hypertension.  

The examiner indicated that there was no objective evidence to demonstrate that the Veteran's hypertension was directly due to or a proximate result of PTSD and that there was no documentation of worsening of or aggravation of the Veteran's hypertension from his PTSD.  The examiner commented that the Veteran's hypertension was less likely as not causally or etiologically related to his service-connected PTSD.  The examiner maintained that it was more likely that the Veteran had essential hypertension.  

The Board observes that the VA examiner did not address whether the Veteran's hypertension was related to his herbicide (Agent Orange) exposure during Vietnam, or, for that matter, whether it was related or aggravated by his service-connected diabetes mellitus.  Additionally, the examiner did not specifically comment on the positive medical statements from Dr. Raza and Srinivasan, which is particularly problematic since they weigh in favor of finding a relationship between the Veteran's PTSD and his hypertension.  

In light of the deficiencies with the March 2012 VA hypertension examination report, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for hypertension.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for hypertension since May 2011.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed hypertension.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veterans' hypertension is etiologically related to or had its onset during his period of service.  The examiner must specifically indicate whether the Veteran's hypertension is related to his presumed in-service Agent Orange exposure even though hypertension is not listed as an herbicide presumptive disability.

The examiner must further opine as to whether the Veteran's service-connected PTSD and an anxiety disorder and/or diabetes mellitus caused or aggravated his hypertension.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of hypertension by either service-connected PTSD or diabetes mellitus is found, the examiner must attempt to establish a baseline level of severity of the hypertension prior to aggravation by the service-connected disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


